 

Exhibit 10.1

 



THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION TO AN
OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S.
PERSONS (AS DEFINED HEREIN) PURSUANT TO RULE 903 OF REGULATION S (“REGULATION
S”) PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS OFFERING IS BEING MADE ONLY TO NON-U.S. PERSONS PURSUANT TO RULE 903
OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT. NONE OF THE SECURITIES TO
WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT,
OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.

_________________________

 

SUBSCRIPTION AGREEMENT

_________________________

 

THIS SUBSCRIPTION AGREEMENT (this “Subscription”) has been executed by Pareteum
Corporation, a corporation organized under the laws of the State of Delaware
(hereinafter referred to as the “Company”) and the purchaser set forth in the
Omnibus Signature Page (the “Signature Page”) attached hereto (the “Purchaser”)
in connection with the private placement of up to a maximum of $20,000,000 of
the Company’s newly-created Series C Redeemable Preferred Stock having the
rights and preferences set forth on the form of Certificate of Designations (the
“Series C Certificate”) of Series C Redeemable Preferred Stock attached as
Exhibit B hereto (each, a “Share”, and collectively, the “Securities”). The
Securities being subscribed for pursuant to this Subscription have not been
registered under the Securities Act. The offer of the Securities and, if this
Subscription is accepted by the Company, the sale of Securities, is being made
in reliance upon Rule 903 of Regulation S promulgated under the Securities Act.
All dollar amounts in this Subscription are expressed in U.S. Dollars.

  

This Subscription is submitted by the undersigned in accordance with and subject
to the terms and conditions described in this Subscription, including the
Exhibits and Schedules hereto.

 

The terms and conditions of the Securities offered in this offering of
(“Offering”) are more completely described in the Series C Certificate attached
hereto as Exhibit B.

 

The Purchaser hereby represents and warrants to, and agrees with the Company as
follows:

 

ARTICLE 1

SUBSCRIPTION

 

Subscription

 

1.1       The undersigned Purchaser hereby subscribes to purchase the amount of
Securities set forth on the Signature Page attached hereto, at an aggregate
purchase price as set forth on the Signature Page (the “Subscription Funds”).
The price per Share shall be $47,619.05 on or prior to December 10, 2019 for the
issuance and sale of the initial $5,000,000 of Securities (the “Initial
Securities”). Following such date the price per Share shall be $100,000.00 (the
“Subsequent Securities”).

 



1

 

 

Minimum Subscription

 

1.2       The Purchaser must subscribe for a minimum of $100,000 of Securities.

 

Method of Payment

 

1.3       The Purchaser shall pay the Subscription Funds by delivering good
funds in United States Dollars by way of wire transfer of funds to Sichenzia
Ross Ference LLP, the escrow agent for this Offering (“Escrow Agent”). The wire
transfer instructions are as set forth in Exhibit C, attached hereto and made a
part hereof.

 

Upon receipt of the Subscription Funds and acceptance of this Subscription by
the Company, the Company shall take up the Subscription Funds (the “Closing
Date”) and issue to the Purchaser such number of Securities represented by the
amount of the accepted Subscription Funds.

 

The Purchaser acknowledges that the subscription for Securities hereunder may be
rejected in whole or in part by the Company in its sole discretion and for any
reason, notwithstanding prior receipt by the Purchaser of notice of acceptance
of such subscription. The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Purchaser an executed copy of this
Subscription. If this Subscription is rejected in whole, or the offering of
Securities is terminated, all funds received from the Purchaser will be returned
without interest or offset, and this Subscription shall thereafter be of no
further force or effect. If this Subscription is rejected in part, the funds for
the rejected portion of this subscription will be returned without interest or
offset, and this Subscription will continue in full force and effect to the
extent this Subscription was accepted.

 

Term; Termination

 

1.4       All funds received from the Purchaser will be held in a
non-interest-bearing escrow account by the Escrow Agent, pending the earlier of
(a) instructions from the Company to disburse the funds, (b) completion of the
Maximum Offering or (c) the end of the Offering Period.

  

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Representations and Warranties

 

2.1       The Purchaser represents and warrants to the Company, with the intent
that the Company will rely thereon in accepting this Subscription, that:

 

(a)Non-U.S. Purchaser. The Purchaser is outside the United States when receiving
and executing this Subscription Agreement and the Purchaser is not a U.S. Person
as defined in Rule 902 of Regulation S promulgated under the Securities Act and
as set forth in Exhibit A attached hereto and made a part hereof;

 



2

 

 

(b)Experience. The Purchaser is sufficiently experienced in financial and
business matters to be capable of evaluating the merits and risks of its
investments, and to make an informed decision relating thereto, and to protect
its own interests in connection with the purchase of the Securities;

 

(c)Own Account. The Purchaser is purchasing the Securities as principal for its
own account and not for the account or benefit of, directly or indirectly, any
U.S. Person. The Purchaser is purchasing the Securities for investment purposes
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Securities in
the United States or to U.S. Persons;

 

(d)Exemption. The Purchaser understands that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons, except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case in accordance with applicable state and provincial securities
laws;

 

(e)Importance of Representations. The Purchaser understands that the Securities
are being offered and sold to it in reliance on an exemption from the
registration requirements of the Securities Act, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Securities;

 

(f)No Registration. The Securities have not been registered under the Securities
Act or any state securities laws and may not be transferred, sold, assigned,
hypothecated or otherwise disposed of unless registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available. The Purchaser represents and warrants and hereby
agrees that all offers and sales of the Securities shall be made only pursuant
to such registration or to such exemption from registration;

 

(g)Information Concerning the Company and the Offering of the Securities. The
Purchaser and its purchaser representatives, if any, have carefully reviewed
this Subscription and the Series C Certificate (the “Transaction Documents”),
and all exhibits and schedules thereto, including Schedule I, Risk Factors, and
understand the information contained therein, and further acknowledge that the
Purchaser and its purchasers representatives, if any, have reviewed the
Company’s public documents filed with the Securities and Exchange Commission
(the “Commission”) since January 1, 2018, including that Current Report on Form
8-K filed as of October 21, 2019 (the “Restatement 8-K”) and have been given
access and the opportunity to examine all material contracts and documents
relating to this Offering. In formulating a decision to invest in the
Securities, the Purchaser and its purchaser representatives, if any have relied
solely on the Transaction Documents, including all exhibits and schedules
thereto.

 

(h)Risk. The Purchaser acknowledges that the purchase of the Securities involves
a high degree of risk, including the risks set forth in the SEC Documents and in
Schedule I hereto, is aware of the risks and further acknowledges that it can
bear the economic risk of the Securities, including the total loss of its
investment. The Purchaser has adequate means of providing for its financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the Securities for an indefinite period of time;

 



3

 

 

(i)Reserved.

 

(j)No Recommendation or Endorsement. The Purchaser understands that no federal,
state or other regulatory authority has passed on or made any recommendation or
endorsement of the Securities. Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this Subscription. Any
representation to the contrary is a criminal offense;

 

(k)No Representation. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in this Subscription;

 

(l)No Tax, Legal, Etc. Advise. The Purchaser is not relying on the Company, or
any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in the Securities, and the
Purchaser has relied on the advice of, or has consulted with, only its own
advisers;

 

(m)No Directed Selling Efforts. The Purchaser has not acquired the Securities as
a result of, and will not itself engage in, any “directed selling efforts” (as
defined in Regulation S under the 1933 Act) in the United States in respect of
the Securities which would include any activities undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of the Securities; provided, however,
that the Purchaser may sell or otherwise dispose of the Securities pursuant to
registration thereof under the 1933 Act and any applicable state and provincial
securities laws or under an exemption from such registration requirements;

 

(n)No Plan or Scheme. Purchaser acknowledges that the statutory and regulatory
basis for the exemption from U.S registration requirements claimed for the offer
of the Securities, although in technical compliance with Regulation S, would not
be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act or any applicable state or provincial
securities laws;

 

(o)Foreign Jurisdiction. Purchaser hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Securities or any use of this
Subscription Agreement, including: (a) the legal requirements within its
jurisdiction for the purchase of the Securities; (b) any foreign exchange
restrictions applicable to such purchase; (c) any governmental or other consents
that may need to be obtained; and (d) the income tax and other tax consequences,
if any, that may be relevant to the purchase, holding, redemption, sale or
transfer of the Securities. Such Purchaser’s subscription and payment for, and
its continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the Purchaser’s jurisdiction and

 

(p)Short Sales and Confidentiality after the Date Hereof. The Purchaser
covenants that neither it, nor any Affiliate acting on its behalf or pursuant to
any understanding with it, will execute any “short sales” as defined in Rule 200
of Regulation SHO under the Securities Exchange Act of 1934, as amended (“Short
Sales”, which shall not be deemed to include the location and/or reservation of
borrowable shares of common stock) during the period commencing at the time it
first became aware of this Offering and ending at the time that the transactions
contemplated by this Subscription are first publicly announced.  The Purchaser
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company such Purchaser will maintain
the confidentiality of the existence and terms of this Offering and the
information included in this Subscription.  The Purchaser acknowledges the
positions of the Commission set forth in Item 65, Section A, of the Manual of
Publicly Available Telephone Interpretations, dated July 1997, compiled by the
Office of Chief Counsel, Division of Corporation Finance. Notwithstanding the
foregoing, Purchaser makes no representation, warranty or covenant hereby that
it will not engage in Short Sales in the securities of the Company after the
time that the Offering is publicly announced.  Notwithstanding the foregoing, if
Purchaser is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Subscription.

 



4

 

 

Survival

 

2.2       The representations and warranties of the Purchaser contained herein
will be true at the date of execution of this Subscription by the Purchaser and
as of the Closing Date in all material respects as though such representations
and warranties were made as of such times and shall survive the Closing Date and
the delivery of the Securities. The Purchaser agrees that it will notify and
supply corrective information to the Company immediately upon the occurrence of
any change therein occurring prior to the Company’s issuance of the Securities.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3.1       The Company, upon taking up and accepting this Subscription,
represents and warrants in all material respects to the Purchaser, with the
intent that the Purchaser will rely thereon in making this Subscription, that:

 

(a)Legality. The Company has the requisite corporate power and authority to take
up and accept this Subscription and to issue, sell and deliver the Securities;
this Subscription and the issuance, sale and delivery of the Securities
hereunder and the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action by the Company; this Subscription
and the Securities have been duly and validly executed and delivered by and on
behalf of the Company, and are valid and binding agreements of the Company,
enforceable in accordance with their respective terms, except as enforceability
may be limited by general equitable principles, bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or other laws affecting
creditors’ rights generally;

 

(b)Proper Organization. The Company and its subsidiaries (“Subsidiaries”) are
corporations duly organized, validly existing and in good standing under the
laws of their respective jurisdiction of incorporation and are duly qualified as
a foreign corporation in all jurisdictions where the failure to be so qualified
would have a materially adverse effect on their business, taken as whole;

 

(c)No Legal Proceedings. Except as disclosed in the Schedule II hereto, to the
knowledge of the Company, there is no action, suit or proceeding before or by
any court or any governmental agency or body, domestic or foreign, now pending
against or affecting the Company or its Subsidiaries, or any of their properties
or assets, which might reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of this Subscription
or the Securities (collectively, the “Transaction Documents”), (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”);

 



5

 

 

(d)Non-Default. Except as disclosed in Schedule III hereto, to the knowledge of
the Company, neither the Company nor any of its Subsidiaries is aware of any
claimed default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it or its property may be bound, which default might reasonably be
expected to result in a Material Adverse Event;

 

(e)Non-Contravention. The acceptance of this Subscription and the consummation
of the issuance of the Securities and the transactions contemplated by this
Subscription do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under the
Certificate of Incorporation or Bylaws of the Company, or any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of its
properties or assets are bound, or any existing applicable decrees, judgment or
order of any court, federal, state or provincial regulatory body, administrative
agency or other domestic governmental body having jurisdiction over the Company
or any of its properties or assets, which conflict or breach might reasonably be
expected to result in a Material Adverse Event; provided however that the
entities party to the agreements set forth in Schedule IV may claim a conflict
or breach of such agreements;

 

(f)Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws;

 

(g)Issuance of the Securities. The Securities, when issued in accordance with
the terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents;

 

(h)Environmental Compliance. The Company and its Subsidiaries are and have been
in compliance in all material respects with all applicable federal, state and
local laws, regulations and codes, in each case relating to pollution,
protection of the environment or public health and safety (collectively,
“Environmental Laws”). There is no civil, criminal or administrative judgment,
action, suit, demand, claim, hearing, notice of violation, investigation,
proceeding, notice or demand letter pending or, to the knowledge of the Company,
threatened against the Company or its Subsidiaries pursuant to Environmental
Laws which would reasonably be expected to have a Material Adverse Effect; and,
to the knowledge of the Company, there are no past or present events,
conditions, circumstances, activities, practices, incidents, agreements, actions
or plans which may prevent compliance with, or which have given rise to or will
give rise to liability under, Environmental Laws, that would reasonably be
expected to have a Material Adverse Effect;

 



6

 

 

(i)No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and non- “U.S. person” within the meaning of Rule
902 of Regulation S promulgated under the Securities Act; and

 

(j)Foreign Corrupt Practices. Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

Survival

 

3.2       The representations and warranties of the Company will be true and
correct as of the Closing Date in all material respects and shall survive the
Closing Date and the delivery of the Securities.

 

ARTICLE 4

COVENANTS OF THE COMPANY

 

Covenants of the Company

 

4.1       The Company covenants and agrees with the Purchaser that:

 

(a)Filings. The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges, including but not limited to
“Form D”;

 

(b)Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers; and

 

(c)Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 



7

 

 

Piggy-back Registration Rights

 

4.2(a)       If at any time the Company has registered or has determined to
register any of its securities for its own account or for the account of other
security holders of the Company on any registration form (other than Form S-4 or
S-8) which permits the inclusion of the Registrable Securities (a “Piggyback
Registration”), the Company will give holders of the Securities (the “Holders”)
written notice thereof promptly (but in no event less than 15 days prior to the
anticipated filing date) and, subject to Section 4.2(b), shall include in such
registration all Registrable Securities requested to be included therein
pursuant to the written request of one or more Holders received within 10 days
after delivery of the Company’s notice.  If a Piggyback Registration is
initiated as a primary underwritten offering on behalf of the Company, and the
managing underwriters advise the Company and the Holders that in their
reasonable opinion the number of shares of common stock, par value $0.00001 per
share of the Company, and other Registrable Securities proposed to be included
in such registration exceeds the Maximum Number of Shares, the Company shall
include in such registration:  (i) first, the number of shares of common stock
that the Company proposes to sell; and (ii) second, the number of shares of
common stock and other Registrable Securities requested to be included therein
by holders of common stock and other Registrable Securities, including Holders
who have provided notice in accordance with this Section 4. 2(a), pro rata among
all such holders on the basis of the number of shares of Common Stock and other
Registrable Securities requested to be included therein by all such holders or
as such holders and the Company may otherwise agree. “Registrable Securities”
means the common stock issuable upon conversion of the Securities, if the
Securities are amended to add a conversion feature or exchanged into common
stock or securities exercisable into or convertible into common stock.

 

4.2(b)       If a Piggyback Registration is initiated as an underwritten
registration on behalf of a holder of shares of common stock other than the
Holders, and the managing underwriters advise the Company that in their
reasonable opinion the number of shares of common stock and other Registrable
Securities proposed to be included in such registration exceeds the Maximum
Number of Shares, then the Company shall include in such registration: 
(i) first, the number of shares of common stock requested to be included therein
by the holder(s) requesting such registration; (ii) second, the number of shares
of common stock and other Registrable Securities requested to be included
therein by other holders of shares of common stock and other Registrable
Securities, including the Holders (if the Holders have elected to include
Registrable Securities in such Piggyback Registration), pro rata among such
holders on the basis of the number of shares of common stock and other
Registrable Securities requested to be included therein by such holders or as
such holders and the Company may otherwise agree; and (iii) third, the number of
shares of common stock that the Company proposes to sell. “Maximum Number of
Shares” means the number of shares of common stock (and other Registrable
Securities) proposed to be included in a Registration Statement that can be sold
in an underwritten offering without materially delaying or jeopardizing the
success of the subject offering (including the offering price per Share).

 

ARTICLE 5

ISSUANCE OF SECURITIES

 

5.1       As soon as practicable after the Closing Date, the Company shall issue
and deliver, or shall cause the issuance and delivery of, the Securities in the
name or names specified by the Purchaser purchased in the Offering. Such
Securities shall bear a legend in substantially the following form:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.”

 



8

 

 

5.2       The legend(s) set forth above shall be removed, and the Company shall
issue a certificate without such legend to the transferee of the Securities
represented thereby, if, unless otherwise required by state securities laws, (i)
such Securities have been sold under an effective registration statement under
the Securities Act, (ii) such Securities have been sold pursuant to a valid
exemption under the Securities Act or (iii) such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Article 5.

 

ARTICLE 6

GUARANTEE

 

6.1       So long as the Initial Securities are outstanding, and except as set
forth in this Article 6, Pareteum Europe B.V . (the “Guarantor”) hereby
guarantees to the Purchaser of the Initial Securities and its transferees the
prompt and complete payment when due of the divididends and redemption price set
forth in the Series C Certificate (the “Obligations”). The maximum liability of
the Guarantor hereunder and under any other Transaction Document shall in no
event exceed the amount which can be guaranteed by the Guarantor under
applicable federal, state and foreign laws, including laws relating to the
insolvency of debtors, fraudulent conveyance or transfer or laws affecting the
rights of creditors generally.

 

6.2       Payment of any and all of the Obligations shall be subordinate to and
subject in right and time of payment, to the prior indefeasible payment in full
of all secured debt the Company or Guarantor may incur.

 

6.3       Guarantor will be released from all liability hereunder concurrently
with the indefeasible repayment in full of all amounts owed under the Series C
Certificate.

 

6.4       Purchaser shall cause any transferee to agree in writing to the terms
of this Article 6 as a condition to such transferee’s acquisition of the Initial
Securities.

 



9

 

  

ARTICLE 7

CLOSING

 

Closing shall be effected through the delivery of the Subscription Funds by the
Escrow Agent to the Company and the delivery of the Securities purchased in the
Offering by the Company to the Purchaser (or the Purchaser’s representative),
together with a copy of this Subscription Agreement, duly executed.

 

ARTICLE 8

FEES

 

As compensation for services rendered, the Company shall pay to Hoving &
Partners S.A. or its designees (“Hoving”) the certain fees set forth as follows
(the “Fees”), such Fees to be paid cash by wire transfer of immediately
available funds to an account or accounts designated by Hoving: (i) $300,000
upon the sale of the Initial Securities; (ii) $300,000 upon the consummation by
the Company of a debt financing transaction with net proceeds to the Company of
no less than $10,000,000 (the “Future Transaction”), provided that the payment
to Hoving by the Company of such fees does not violate the terms or conditions
of the Future Transaction; and (iii) an amount equal five percent (5%) of the
gross proceeds received from the sale of Subsequent Securities.

 

ARTICLE 9

GENERAL PROVISIONS

 

Governing Law

 

9.1       The Transaction Documents will be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York. The parties hereto
(1) agree that any legal suit, action or proceeding arising out of or relating
to this Subscription will be instituted exclusively in New York State Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York, (2) waive any objection which the parties may
have now or hereafter to the venue of any such suit, action or proceeding, and
(3) irrevocably consent to the jurisdiction of the New York State Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each of the parties
hereto further agrees to accept and acknowledge service of any and all process
which may be served in any such suit, action or proceeding in the New York State
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York and agrees that service of process upon it
mailed by certified mail to its address will be deemed in every respect
effective service of process upon it, in any such suit, action or proceeding. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then, in addition to the obligations of the Company
under Section 4.9, the prevailing party in such action, suit or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS SUBSCRIPTION OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 



10

 

 

Successors and Assigns

 

9.2       This Subscription shall inure to the benefit of and be binding on the
respective successors and assigns of the parties hereto.

 

Execution by Counterparts and Facsimile

 

9.3       This Subscription may be executed in counterparts and by facsimile,
each of which when executed by any party will be deemed to be an original and
all of which counterparts will together constitute one and the same
Subscription.

 

Independent Legal Advice

 

9.4       The parties hereto acknowledge that they have each received
independent legal advice with respect to the terms of this Subscription and the
transactions contemplated herein or have knowingly and willingly elected not to
do so.

 

Severability

 

9.5       If any term, provision, covenant or restriction of this Subscription
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.

 

[Remainder of page intentionally left blank]

 

11

 

 

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

FOR THE PURCHASE OF SHARES OF PARETEUM CORPORATION’S

SERIES C REDEEMABLE PREFERRED STOCK

 

 

Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of           Shares, at a price per Share of $           and an aggregate
purchase price of $                .

 

Purchaser’s signature below constitutes execution of the Subscription Agreement.

  

Date:                               , 2019.

 

If the purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 



      Print Purchaser Name   Print Co-Purchaser Name (if applicable)            
Signature of Purchaser   Signature of Co-Purchaser (if applicable)            
Address                 If the purchaser is a PARTNERSHIP, CORPORATION, LIMITED
LIABILITY COMPANY or TRUST:                 Country of Organization          
By:     By:     Name:     Name:   Title:     Title:             Address    

 

PLEASE FAX OR E-MAIL A COPY OF THE COMPLETED AND EXECUTED SUBSCRIPTION AGREEMENT
TO:

 

Attn: Darrin Ocasio

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor
New York, NY 10036

dmocasio@srf.law

 

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 



1

 

 

Pareteum Corporation’s and Pareteum Europe B.V.’s signatures below constitutes
execution of the Subscription Agreement.

  

ACCEPTED AND AGREED TO   this ___ day of ___________, 2019.       PARETEUM
CORPORATION           By:             Name:     Title:                  
ACCEPTED AND AGREED TO   this ___ day of ___________, 2019, with   respect to
Article VI only.       PARETEUM EUROPE. B.V.           By:       Name:    
Title:  

 



2

